Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to claims filed on May 11, 2022. Claims 1-25 are presented for examination. 

Response to Argument(s)
	Applicant's argument(s) filed on May 11, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained.
In the remarks, the Applicant argues in substance that:
Appanna fails to disclose or suggest selecting a common transport layer protocol from a subset of transport layer protocols that are common to first and second sets of transport layer protocols supported by first and second routers.
In response to argument(s):
Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. The prior art of record “Appanna” to is directed to providing high availability or fault-tolerant transport layer connections in telecommunication networks, specifically to approaches for synchronizing state information relating to Transport Connection Protocol (TCP) connections in routers and switches that use redundant TCP processes (Paragraph [0002]). Border Gateway Protocol (BGP) is commonly known as a standardized exterior gateway protocol designed to exchange routing and reachability information among autonomous systems. Appanna discloses network element 100, in one embodiment, as being implemented in one of the Cisco 1000 series routers (Paragraph [0045]). In addition, Appanna discloses in Paragraphs [0004-0005] the function of a BGP-enabled network element (a BGP host or peer) “first router” is to exchange network reachability information with other BGP-enabled network elements “second routers”. To exchange routing information, two BGP hosts “two routers” first establish a peering session by exchanging BGP OPEN messages. The BGP hosts then exchange their full routing tables. After this initial exchange, each BGP host sends to its BGP peer or peers only incremental updates for new, modified, and unavailable or withdrawn routes in one or more BGP UPDATE messages. In further details, Appanna discloses in Paragraph [0097] the switching system 516 “within router 500” switches information traffic arriving on input interface 514 to output interface 519 according to pre-determined protocols and conventions that are well known. For example, switching system 516, in cooperation with processor 504, can determine a destination of a packet of data arriving on input interface 514 and send it to the correct destination using output interface 519. The destinations may include host 524, server 530, other end stations, or other routing and switching devices in local network 522 or Internet 528. It is further noted that the phrase of “selecting a common transport layer protocol” has been interpreted to be equivalent to choosing a transport layer protocol supported by the first router and second routers based on exchanged reachability information. Therefore, Appanna meets the scope of the claimed limitation as currently presented. In an effort to expedite application disposition, it is recommended to further clarify how the common transport layer protocol is being selected such as incorporating the allowable subject matter of claim 6 as previously indicated. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-16 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appanna et al “Appanna”, US-PGPub. No. 20060262734.
As per claims 1 and 24, Appanna teaches a method and an apparatus comprising: 
at least one processor (Fig. 5 – 504, Paragraph(s) [0095]); and 
at least one memory including computer program code (Fig. 5 – 506, Paragraph(s) [0095]); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
selecting a common transport layer protocol from a subset of transport layer protocols that are common to first and second sets of transport layer protocols supported by first and second routers, respectively (Fig. 1A, Paragraph(s) [0042], [0050], [0058]; in one embodiment, network element 100 is a dual-processor router or switch that participates in a packet-switched network or internetwork. Active route processor 102A hosts a TCP module 108A that runs or controls a TCP high-availability (HA) process 106A and a BGP application 104A. It is further noted that the approach on Fig. 2A can broadly apply to other transport layer protocols, such as Stream Control Transmission Protocol (SCTP), etc. (Paragraph(s) [0050])); and 
establishing a border gateway protocol (BGP) session with the second router over the common transport layer protocol (Paragraph(s) [0004-0005]; to exchange routing information, two BGP hosts first establish a peering session by exchanging BGP OPEN messages. The BGP hosts then exchange their full routing tables).
As per claims 2 and 25, Appanna teaches the method and apparatus further comprising at least one of:
transmitting, from the first router, a first message comprising information identifying a first set of transport layer protocols supported by the first router (Paragraph(s) [0005]); and 
receiving, at the first router, a second message comprising information identifying a second set of transport layer protocols supported by a second router (Paragraph(s) [0005], [0034]). 
As per claims 3 and 14, Appanna teaches wherein transmitting the first message comprises unicasting the first message to the second router (Paragraph(s) [0005]. [0034]).
As per claims 4 and 15, Appanna teaches wherein unicasting the first message comprises unicasting the first message to the second router via a single hop or multiple hops using a targeted message (Paragraph(s) [0005], [0097]).
As per claims 5 and 16, Appanna teaches wherein transmitting the first message comprises broadcasting or multicasting the second message over a plurality of links to a plurality of routers comprising the second router (Paragraph(s) [0097]).
As per claims 11 and 22, Appanna teaches wherein establishing the BGP session comprises configuring the BGP session based on parameters of the common transport layer protocol (Paragraph(s) [0051], [0084]).
As per claims 12 and 23, Appanna teaches wherein configuring the BGP session comprises mapping streams of the common transport layer protocol to at least one of a network layer reachability information (NLRI) type, a feature, or a characteristic of information conveyed by the BGP session (Paragraph(s) [0004], [0010], [0051]).
As per claim 13, Appanna teaches a first router (Fig. 1A, Paragraph(s) [0042]) comprising:
a transceiver configured to transmit a first message comprising information identifying a first set of transport layer protocols supported by the first router and receive a second message comprising information identifying a second set of transport layer protocols supported by a second router (Paragraph(s) [0005], [0034]; two BGP hosts first establish a peering session by exchanging BGP OPEN messages), wherein a common transport layer protocol is selected from a subset of transport layer protocols that are common to the first and second sets of transport layer protocols (Fig. 1A, Paragraph(s) [0042], [0050], [0058]; in one embodiment, network element 100 is a dual-processor router or switch that participates in a packet-switched network or internetwork. Active route processor 102A hosts a TCP module 108A that runs or controls a TCP high-availability (HA) process 106A and a BGP application 104A. It is further noted that the approach on Fig. 2A can broadly apply to other transport layer protocols, such as Stream Control Transmission Protocol (SCTP), etc. (Paragraph(s) [0050])); and 
a processor (Fig. 5 – 504, Paragraph(s) [0095]) configured to establish a border gateway protocol (BGP) session with the second router over the common transport layer protocol (Paragraph(s) [0004-0005]; to exchange routing information, two BGP hosts first establish a peering session by exchanging BGP OPEN messages. The BGP hosts then exchange their full routing tables).


Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 7-10 and 18-21 are also objected to due to their dependency of said objected to claims 6 and 17. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454